This is the third case we decide today where Watson has appealed from judgments of single justices denying extraordinary relief. See Watson v. McClerkin, ante 1002 (2009); Watson v. Police Dep’t of Boston, ante 1003 (2009). Watson has frequently appeared before this court in recent years in pursuit of such appeals. See Watson v. Clerk-Magistrate of the Dorchester Div. of the Dist. Court Dep’t, 452 Mass. 1025 (2008); Watson v. Justices of the Dorchester Div. of the Dist. Court Dep’t, 452 Mass. 1025 (2008); Watson *1005v. Appeals Court, 450 Mass. 1034 (2008). Indeed, he filed a petition for extraordinary relief at an earlier stage of this case, seeking the same relief he seeks here. Watson v. Walker, 447 Mass. 1014, 1014 (2006). In several of the prior opinions affirming the denial of relief, we have apprised Watson of these well-settled principles: that extraordinary relief is properly denied where an alleged error can adequately and effectively be remedied through the normal trial and appellate process or by other available means; and that it is a petitioner’s burden to create an appropriate record to substantiate his claims and to present adequate appellate argument. Watson is on notice that any future attempt to seek extraordinary relief from this court, pursuant to G. L. c. 211, § 3, or otherwise, that suffers from like deficiencies may result in action by the court, including the restriction or denial of oral argument or, possibly, the restriction of future filings. As to his various additional petitions that are currently pending in the county court, the single justices responsible for those matters may, in their discretion, wish to consider a similar order warning Watson of the possibility of comparable measures.
Lawrence Watson, pro se.
Annapurna Balakrishna, Assistant Attorney General, for Kathleen Sanford & others, was present but did not argue.

Judgment affirmed.